Citation Nr: 1605498	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  09-37 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis, claimed as a
bilateral foot condition, to include as secondary to the service-connected lumbosacral spine disability and fibromyalgia.

2.  Entitlement to an increased disability rating in excess of 10 percent for degenerative changes of the lumbosacral spine.

3.  Entitlement to an initial disability rating in excess of 20 percent for fibromyalgia. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran served on active duty from June 1988 to December 1991; and from
June 2004 to August 2005, to include service in the Persian Gulf.  The Veteran's military decorations include, but are not limited to, the Combat Action Badge.

These matters are before the Board of Veterans' Appeals (Board) on appeal, in part, from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  By that rating action, the RO continued a 10 percent disability rating assigned to the service-connected lumbosacral spine disability.  The RO also denied service connection for bilateral plantar fasciitis, to include as secondary to the service-connected lumbosacral spine disability.  The Veteran appealed this rating action to the RO. 

This appeal also stems from a January 2014 rating action issued by the above RO.  By that rating action, the RO granted service connection for fibromyalgia; (previously claimed as bilateral hip condition, bilateral shoulder condition, and fatigue); an initial noncompensable rating was assigned from November 28, 2006 to May 21, 2013 and 20 percent from May 22, 2013.  The Veteran appealed the initial noncompensable and 20 percent ratings assigned to the service-connected fibromyalgia for the above-cited periods to the Board.  By an April 2015 rating action, the RO determined that it had committed clear and unmistakable error in its January 2014 rating action when it assigned an effective date of October 28, 2006 [sic] for the award of service connection for fibromyalgia.  The RO granted an effective date of September 23, 2009, the date VA received the Veteran's claim for compensation for bilateral hip and shoulder disabilities and fatigue, for the award of service connection for fibromyalgia, and an initial 20 percent rating was assigned from that date.  (See April 2014 rating action).  Thus, the Board has framed this matter to reflect the RO's decision. 

Regarding the Veteran's bilateral plantar fasciitis, the Veteran, though his attorney, has maintained, in part, that it is secondary to his service-connected fibromyalgia.  (See Veteran's attorney's February 2014 written argument to VA, labeled as "Third Party Correspondence," and received and uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic claims file on February 27, 2014 and March 3, 2014).  Thus, in view of foregoing, the Board has framed the claim for service connection for bilateral plantar fasciitis to encompass all theories of entitlement, as noted on the title page.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


REMAND

Although additional delay is regrettable, the issues on appeal must be remanded for additional development; specifically, to schedule the Veteran for VA examinations to determine the current severity of his low back disability and fibromyalgia and to obtain a VA opinion as the etiological relationship, if any, between the Veteran's bilateral plantar fascitis and his service-connected fibromyalgia.  The Board will discuss each reason for remand separately below.

i) VA examinations-Lumbar Spine Disability and Fibromyalgia

Concerning the Veteran's service-connected lumbar spine disability, VA last assessed the severity of this disability in May 2013.  (See May 2013 VA spine examination report). VA treatment records, dated in March and June 2014, reflect that he complained that his back and wrist hurt the most when seen for a  fibromyalgia follow-up and that his back pain/fibromyalgia had worsened, respectively.  (See March and June 2014 VA treatment reports).   

Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the United States Court of Appeals for Veterans Claims (Court) has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In light of the more recent VA treatment records reflecting that the Veteran had complained that his low back pain and fibromyalgia had worsened, the Board finds that new medical examinations of his low back and fibromyalgia are necessary to determine their current severity. 

Regarding the Veteran's service-connected fibromyalgia, and as noted above, VA examined the Veteran for a follow-up of this disability in March 2014.  At that time, he reported not only having low back and wrist pain, but pain in hips, forearms, "knee," feet, and shoulders.  (See March 2014 VA treatment report).  The Veteran is service-connected for disabilities other than fibromyalgia, to include posttraumatic stress disorder (PTSD); sleep apnea; degenerative changes of the lumbar spine; degenerative changes of the cervical spine; right and left knee instability; left knee patellofemoral pain syndrome; and, irritable bowel syndrome with gastroesophageal reflux disease (GERD).  These disabilities can manifest in similar symptoms that overlap with fibromyalgia symptomatology.  Crucially, the Board is precluded from differentiating between symptomatology attributed to different disabilities in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Because the Veteran has competently described experiencing a number of symptoms [e.g., low back, feet, knee, hip and shoulder pain, among others] that may or may not be attributable to fibromyalgia, and in light of the many other service-connected disabilities that exist of record that manifest in some degree of pain symptomatology, the Board believes an updated fibromyalgia examination should be scheduled so that any overlapping symptoms may be distinguished, and so that an accurate rating for the Veteran's fibromyalgia disability can be assigned without pyramiding.  See 38 C.F.R. §§ 4.14, 4.25(b) (2015); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

ii) VA opinion- Bilateral Plantar Fasciitis

The Veteran contends, in part, that his bilateral plantar fasciitis is secondary to his service-connected fibromyalgia.  The record contains opinions that are against the claim for service connection for bilateral plantar fasciitis as secondary to the service-connected lumbar spine disability and on a direct incurrence basis.  (See January 2014 VA opinions, received and associated with the Veteran's VBMS and Virtual VA electronic records on January 27,2014 and February 4, 2015, respectively).  There is, however, no opinion on record that addresses the Veteran's more recent argument that his bilateral plantar fasciitis is secondary to his service-connected fibromyalgia.  38 C.F.R. § 3.310 (2015).  Thus, on remand, the VA examiner who performs the examination of the Veteran's service-connected fibromyalgia should also be requested to provide an opinion that addresses the Veteran's contention that his bilateral plantar fasciitis is secondary thereto.  Id. 

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, schedule the Veteran for appropriate VA examinations for the purposes of assessing the nature and severity of his degenerative changes of the lumbar spine and fibromyalgia.  The Veteran's VBMS and Virtual VA electronic records must be made available to each examiner for review of pertinent documents therein in conjunction with their respective examinations, and the examiners should confirm that such records were reviewed.  The examiners should provide opinions and analysis as to the following matters as it relates to their specific disability:

i.) Concerning the Veteran's degenerative changes of the lumbar spine, the respective examiner must conduct range of motion studies of the lumbar spine, and commentary must be provided as to the extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.

a. The frequency and duration of any doctor prescribed bedrest (i.e., incapacitating episodes) caused by the degenerative changes of the lumbar spine must be described.  If no bedrest has been prescribed, the examiner should so state.

b. The examiner must discuss whether there are any objective neurological abnormalities associated with the degenerative changes of the lumbar spine, such as lower extremity radiculopathy, other neuropathy, or bowel/bladder abnormalities.  For each identified abnormality, a description of its symptoms and severity is requested.  (The examiner is hereby advised that service connection has been granted for IBS with GERD). 

In regard to any right or left lower extremity radiculopathy found on examination, the examiner should describe the Veteran's symptoms and the extent of their severity (i.e., mild, moderate, etc.). If the examination clearly shows neurological symptoms of an etiology other than the service-connected degenerative changes of the lumbar spine, the examiner should so state.

ii.) With respect to the Veteran's fibromyalgia, if  possible, the examiner should identify and distinguish any and all fibromyalgia symptoms from the symptoms or manifestations of the Veteran's other service-connected and nonservice-connected disabilities.  In particular, the examiner should consider and discuss the Veteran's current complaints of pain in his hips, forearms, "knee," feet, and shoulders, all of which the Veteran has attributed to his fibromyalgia. 

a.  After determining which symptoms are attributable to the Veteran's service-connected fibromyalgia, the examiner should discuss whether such symptoms are (i.) constant, or nearly so, and refractory to therapy, (ii.) episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time, or (iii.) require continuous medication for control, as per the rating criteria located at 38 C.F.R. § 4.71a, Diagnostic Code 5025 [fibromyalgia] (2015). 

If the Veteran's fibromyalgia symptoms cannot be distinguished from the symptoms of his other service-connected and nonservice-connected disabilities without resort to speculation, the examiner should so state and provide a supporting explanation as to why an opinion cannot be provided without resort to speculation.

b. The fibromyalgia examiner is also requested to provide an opinion to the following question:  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's bilateral plantar fasciitis has been caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected fibromyalgia?

If aggravation of any bilateral plantar fasciitis by the service-connected fibromyalgia is found to exist, the examiner should provide an assessment, if possible, of the baseline level of impairment of the bilateral plantar fasciitis prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond this baseline level imposed by the service-connected fibromyalgia.  If it is not possible to provide such an assessment, the examiner must provide the reasons for his or her finding. 

iii) Rationale for all requested opinions shall be provided.  If the respective examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the respective examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The RO should review the electronic record and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination reports.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the requisite report must be returned for corrective action.  38 C.F.R. § 4.2 (2015); see also Stegall v. West, 11 Vet. App. 268 (1998). 

4.  The RO must notify the Veteran that it is his responsibility to report for the above-scheduled examination(s) and to cooperate in the development of the claims on appeal.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for an examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

5.  Readjudicate the claims on appeal.  If the maximum benefits sought on appeal remain denied, the Veteran and his attorney should be provided a Supplemental Statement of the Case (SSOC) that addresses all the evidence received since the RO issuance of an April 2015 SSOC, wherein it addressed the claims of entitlement an increased disability rating in excess of 10 percent for degenerative changes of the lumbar spine and entitlement to service connection for bilateral plantar fasciitis, and the May 2015 Statement of the Case, wherein it addressed the issue of entitlement to an initial disability rating in excess of 20 percent for fibromyalgia.  The Veteran and his attorney should be given adequate time to respond to the SSOC.  Thereafter, the appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

						(CONTINUED ON NEXT PAGE)

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

